NO. 07-05-0017-CR

IN THE COURT OF APPEALS


FOR THE SEVENTH DISTRICT OF TEXAS


AT AMARILLO


PANEL C


MARCH 3, 2005

______________________________


MISTY BELITZ,



		Appellant

v.


THE STATE OF TEXAS, 



		Appellee
_________________________________


FROM THE COUNTY COURT OF DEAF SMITH COUNTY;


NO. 04-0396; HON. TOM SIMONS, PRESIDING

_______________________________


ON MOTION TO DISMISS


__________________________________


Before JOHNSON, C.J., and QUINN and REAVIS, JJ.
 Appellant Misty Belitz, by and through her attorney, has filed a motion to dismiss this
appeal because she no longer desires to prosecute it.  Without passing on the merits of the
case, we grant the motion to dismiss pursuant to Texas Rule of Appellate Procedure
42.1(a)(2) and dismiss the appeal.  Having dismissed the appeal at appellant's request, no
motion for rehearing will be entertained, and our mandate will issue forthwith.
							Brian Quinn
							   Justice
Do not publish.

cked="false" Priority="9" SemiHidden="false"
   UnhideWhenUsed="false" QFormat="true" Name="heading 1"/>
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
 







NO. 07-10-00380-CR; 07-10-00381-CR; 07-10-00382-CR
 
IN THE COURT OF APPEALS
 
FOR THE
SEVENTH DISTRICT OF TEXAS
 
AT
AMARILLO
 
PANEL B
 

OCTOBER
8, 2010
 

 
DAVID MATTHEW LAYTON, APPELLANT
 
v.
 
THE STATE OF TEXAS, APPELLEE 

 

 
 FROM THE 251ST DISTRICT COURT OF POTTER
COUNTY;
 
NO. 34,435-C, 34,436-C, 34,437-C; HONORABLE ANA ESTEVEZ, JUDGE

 

 
Before QUINN,
C.J., and CAMPBELL and HANCOCK, JJ.
 
 
MEMORANDUM OPINION
 
Appellant, David Matthew Layton,
seeks to appeal orders in each of the above-identified causes denying his
requests for post-conviction DNA testing and appointment of counsel.  See Tex.
Code Crim. Proc. Ann. arts.
64.01, .03, .05 (Vernon Supp. 2010).  The orders denying appellants requests were
signed on July 12, 2010.  The deadline
for perfecting the present appeals was, therefore, August 11, 2010.  See Tex.
R. App. P. 26.2(a)(1).[1]  Appellant filed his notices of appeal on
September 27, 2010.  Under these
circumstances, we lack jurisdiction to dispose of the purported appeals in any
manner other than by dismissing them for want of jurisdiction.  In re Suhre, No. 03-03-00066-CR, 2003 Tex.App.
LEXIS 1343, at *1 (Tex.App.Austin
Feb. 13, 2003, pet. refd).
            Consequently,
the appeals are dismissed for want of jurisdiction.
 
                                                                                                Mackey
K. Hancock
                                                                                                            Justice
 
 
Do
not publish.
            




[1] We are aware, as
appellant notes in his notice of appeal, that appellant filed a petition for
writ of mandamus with this Court relating to the trial courts rulings in these
orders on August 9, 2010.  However, the filing
of a petition for writ of mandamus within the time in which a direct appeal may
be perfected does not extend the time in which the direct appeal must be
perfected.  See id. at 26.2(b).